Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142259-61 & (92)                                                                                     Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142259-61
                                                                    COA: 281460; 281461; 281462
                                                                    Wayne CC: 07-008315-01;
                                                                    07-008316-01; 07-008317-01
  KENNETH VANWAYNE CLARK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  a new trial or for an evidentiary hearing is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2011                      _________________________________________
         h0418                                                                 Clerk